UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

 

NICOLE WADE, AMY DISALVATORE,
and DYLAN BARKASY

Plaintiffs

Vv. CIVIL ACTION NO.
UNIVERSITY OF CONNECTICUT

BOARD OF TRUSTEES
Defendant

Nee Ne Ne Ne ee ewe Ge

DECLARATION OF NICOLE WADE
In accordance with 28 U.S.C. § 1746, I, Nicole Wade, declare under the penalty of
perjury of the laws of the United States of America, and state upon personal
knowledge that:
1. Tama resident of Connecticut, currently residing in New Hartford.
2. Iam an undergraduate sophomore transfer student, accepted into UConn’s
Allied Health Sciences department.
3. I did not apply for any exemptions, as I do not qualify for a medical
exemption and there was a lack of any specific clarity as to the policy
surrounding nonmedical exemption approvals and what any approval would

mean not only for the Fall 2021 semester, but future semesters at UConn”

4, Iam willing to testify at the August 12, 2021 am eteneed be.

 
 

 

Nicole Wade

  
